DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 4 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A1” has been used to designate both a step number (P[0138], page 57) and an extracted image (P[0.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A2” has been used to designate both a step number (P[0138], page 57) and an extracted image (P[0196] and Figure 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number.  These reference numbers refer to steps of a method without providing the designations in the drawings of the method steps (also includes steps A1 and A2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: O.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 83 line 16 (P0190]), the word "If" should not be capitalized.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 92 line 22 (P[0208]), the abbreviation/acronym "ETC" is used without providing the full meaning of the term.  The complete wording of an abbreviation/acronym should be provided the first time it is used to ensure correct understanding of the term.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transmission information limitation unit configured to set in claim 1; an information presence or absence determination unit configured to determine in claim 4; and a notification and proposal unit configured to notify in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The disclosure does not recite any structure for the claimed units of claims 1 thru 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a transmission information limitation unit configured to set in claim 1”, “an information presence or absence determination unit configured to determine in claim 4”, and “a notification and proposal unit configured to notify in claim 4” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification merely describes the function of the claimed units without any corresponding structure.  Figure 2 shows that the claimed units are part of the Autonomous Driving ECU 20 without defining what part that may be.  Therefore, claims 1 thru 4 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al Patent Application Publication Number 2019/0361436 A1.
Regarding claim 1 Ueda et al disclose the claimed vehicle remote instruction system, a remote monitoring system for remote-controlling an autonomous vehicle P[0002], with the claimed remote commander to issue a remote instruction relating to travel of an autonomous driving vehicle based on sensor information from an external sensor of the vehicle, “Autonomous vehicle 1 includes autonomous vehicle control device 10, sensing unit 20, and actuator 30.” (P[0068] and Figure 2), “Sensing unit 20 includes visible light cameras 21, LIDAR (Light Detection and Ranging) 22, millimeter wave radar 23, vehicle-speed sensor 24, and GPS (Global Positioning System) sensor 25.” (P[0069] and Figure 2), “The vehicle includes an imaging circuit configured to shoot a surrounding in at least a traveling direction of the vehicle, and a wireless communication circuit configured to transmit an image shot by the imaging circuit. The remote monitoring device includes a communication circuit configured to receive a first image from the wireless communication circuit via a network” P[0006], “Picture generator 511 generates a picture to be displayed on display 54, based on sensed data received from autonomous vehicle control device 10, and two-dimensional or three-dimensional map data.” (P[0094] and Figure 3), “Remote control device 50 receives the sensed data (S20), generates a monitoring picture based on the sensed data, and displays the monitoring picture on display 54 (S21).” (P[0097] and Figure 4), and “Upon accepting a drive restarting operation carried out by the monitor who watches a monitoring picture displayed on display 54 (Y in S24), remote control device 50 transmits a drive restarting instruction signal to autonomous vehicle control device 10 via network 2 (S25). When autonomous vehicle control device 10 receives the drive restarting instruction signal (S17), autonomous vehicle control device 10 restarts driving of autonomous vehicle 1 (S18).” (P[0099] and Figure 4), the system comprising:
the claimed transmission information limitation unit to set a range of information to be transmitted to the remote commander of the sensor information based on the external situation obtained based on map information and a trajectory of the vehicle, “Transmission data amount adjuster 114 adjusts a data amount of the sensed data to be transmitted to remote control device 50 based on the risk degree calculated by risk degree calculator 112 or the communication delay amount estimated by communication delay estimator 113. Transmission data amount adjuster 114 increases a data amount of the sensed data to be transmitted as the risk degree is higher or as the communication delay amount is smaller.” (P[0081] and Figure 2), “transmission data amount adjuster 114 can also adjust data amount of data to be transmitted by adjusting the picture quality of picture data to be transmitted. For example, transmission data amount adjuster 114 adjusts at least one of the resolution of the picture data and frame rate.” P[0084], “Picture generator 511 generates a picture to be displayed on display 54, based on sensed data received from autonomous vehicle control device 10, and two-dimensional or three-dimensional map data. Picture generator 511 displays picture data shot by visible light camera 21 of autonomous vehicle 1, or a three-dimensional modeling picture generated by LIDAR 22 basically as it is on display 54.” P[0094], “FIG. 15 is a view showing one example of a case where a traveling route is designated on monitoring picture 54f displayed on display 54 of remote control device 50 according to operation example 7. Traveling route R1 on monitoring picture 54f shown in FIG. 15 is designated on monitoring picture 54e shown in FIG. 13 by a monitor. Monitoring picture 54f shown in FIG. 15 shows a situation in which a person gets off from a vehicle during stopping due to failure after the monitor designates a traveling route. When autonomous driving controller 111 detects the person who gets off from the vehicle as sixth object O6, autonomous driving controller 111 rejects the traveling route designated by the monitor, and derives traveling route R2 passing through a position that is more distant from sixth object O6. Autonomous driving controller 111 transmits derived traveling route R2 to remote control device 50, and traveling route R2 is displayed on display 54 of remote control device 50.” (P[0141] and Figure 15), additionally the sensed data transmitted from the vehicle to the remote control device includes vehicle speed and vehicle position from the speed sensor 24 and GPS 25 (Figure 2 and P[0069]), the position, speed and time P[0073] would provide the vehicle trajectory being sent to the remote control device.
Regarding claim 2 Ueda et al disclose the claimed system of claim 1 (see above),
wherein the claimed external sensor includes a plurality of sensors for detecting the external environment, “Sensing unit 20 includes visible light cameras 21, LIDAR (Light Detection and Ranging) 22, millimeter wave radar 23, vehicle-speed sensor 24, and GPS (Global Positioning System) sensor 25.” P[0069], and “Visible light cameras 21 are placed in at least four positions in front, rear, right and left of the vehicle.” P[0070], and
the claimed transmission information limitation unit determines the sensor that transmits the sensor information to the remote commander based on the external situation and trajectory, and sets the sensor information as the sensor information within the limited information range, “Transmission data amount adjuster 114 can also adjust a data amount of transmission data by adjusting types of sensed data to be transmitted. For example, when data amount of data to be transmitted is reduced, transmission data amount adjuster 114 excludes the picture data generated by visible light camera 21 from the transmission target.” P[0083], and “transmission data amount adjuster 114 can also adjust data amount of data to be transmitted by adjusting the picture quality of picture data to be transmitted” P[0084].
Regarding claim 3 Ueda et al disclose the claimed system of claim 1 (see above),
wherein the claimed transmission information limitation unit extracts a portion to be transmitted to the remote commander based on the external situation and the trajectory from the sensor information detected by the external sensor, and sets the sensor information of the extracted portion as the sensor information within the limited information range, “Transmission data amount adjuster 114 can also adjust a data amount of transmission data by adjusting types of sensed data to be transmitted. For example, when data amount of data to be transmitted is reduced, transmission data amount adjuster 114 excludes the picture data generated by visible light camera 21 from the transmission target.” P[0083], the claimed extracted portion equates to the sensor data other than the camera data, or the information that is transmitted.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662